The writ in this case was served by attachment of defendant's goods, the officer returning that "the body of the defendant was not to be by him found within his precinct." The defendant pleaded in abatement, that the writ was not legally served, because "the said defendant was at large and *Page 244 
not concealed, and could have been found by said officer within his precinct at the time of said attachment."
The plaintiff replied, that "the officer making service of said writ used his best endeavors to arrest the said defendant, and that the said defendant could not by said officer be found within his precinct at the time of said attachment," and concluded to the country. To this defendant demurred.
In the Court of Common Pleas the demurrer was overruled, and defendant then, by leave, amended his plea so as to read that "the said defendant was at large and not concealed, and could have been found by said officer, using his best endeavors, within his precinct." The case was afterwards tried on the general issue, and verdict and judgment rendered for the plaintiff, and defendant appealed to this court, and a verdict, by consent, has again been rendered on the plea in abatement for the plaintiff in these words: "The jury find that the officer making service of said writ used his best endeavors to arrest the defendant, and said defendant could not by said officer be found within his precinct at the time of said attachment." The defendant now moves in arrest of judgment, and for judgment for defendant nonobstante veredicto, and for a repleader.
The plaintiff contends, 1st, that the defendant not having appealed from the decision on the demurrer in the Court of Common Pleas, cannot question it now; and that he has waived it by amending his plea. 2d, that the issue raised by the pleadings is material and covers the whole ground of the case.
The statute only authorizes attachment of personal property (Chap. 181, § 4,) in cases where "the officer cannot find the body of the defendant within his precinct," i.e., his county, and section 3 provides that the officer shall use his best endeavors to arrest the body of the defendant."
When the defendant pleaded, the plaintiff had two courses before him. He might, if he thought the plea an improper one, have demurred. But if he concluded to traverse, he should have traversed everything that was material in the plea. The assertion that the defendant was at large and not concealed, was certainly a material allegation. According to the settled rules *Page 245 
of pleading, when the pleader does not traverse a material allegation, it is to be taken as admitted. Stephens on Pleading, (side page,) 217.
We think the statute intends to make the validity of the attachment depend on the fact, whether the defendant is to be found within the county, i.e., that he is openly and at large in the county and not concealed, and of course could be found; and not upon the fact of the officer using his best exertions to find him. The former fact is generally capable of easy proof; the latter would always be disputable. And the provision that the officer shall use his best endeavors we consider directory only, and not affecting the validity of the attachment.
The language of direction to the officer is as old as the act of 1718, "shall use his best diligence." This is repeated in 1744, page 75. The Digest of 1767, page 12, "shall use their best endeavors and diligence," c., and the same substantially in the Digests of 1798, page 201; 1822, page 158; 1844 and 1857; and it has never, so far as we know, been considered as other than directory. And we believe that the defendant, in pleading that he was "at large (using this phrase as equivalent to openly and opposed to concealed) and not concealed," has followed substantially the old practice and mode of pleading under this act. The language may have been suggested by the preamble to the old act for attaching real estate, which remained in the statute book from 1736 down to and including the Digest of 1798, but which preamble is omitted in our present Revised Statutes.
In a cause decided in Washington county, at the October term, 1832, and in which several members of the bar familiar with our old forms of pleading were engaged, the defendant pleaded that he "was within the state and there to be found at large." Upon demurrer, the court (Chief Justice Eddy, Brayton and Durfee) held the officer's return conclusive; and, as was said, in consequence of this decision, the General Assembly, in January, 1838, passed the act which now makes section 17 chapter 181, of the present Revised Statutes, and this section confirms the opinion we have expressed. *Page 246 
The plaintiff contends, that the allegation "at large and not concealed" is argumentative, and that he was not bound to answer it. It seems to us that the allegation is direct and material. If he was at large and not concealed, then, certainly, he could have been found; whereas, the allegation that he could have been found, does not negative the idea of a certain degree of concealment, requiring a laborious and protracted search. The issue made is ambiguous, and does not determine the material fact. Gould's Pleading, Ch. 10, § 29; Stephens on Pleading, pp. 99, 130.
The jury have found that the officer "used his best exertions, and that the defendant could not by said officer be found," c. Now the allegation in this form is composed of one part immaterial and one part (the latter) material, but which, taken together, might mislead, and the court and jury would have a right to consider it as equivalent to "the officer, using his best exertions, could not find the defendant." They find this, too, against the admissions of the plaintiff on record, that the defendant was at large in the county, and not concealed therein.
Does the verdict cure the difficulty we have suggested? We think not. A verdict will cure an informal, but not an immaterial, issue. The issue being liable to ambiguity, the verdict is so also. The officer using his best endeavors and not finding him, does not necessarily imply that he was not at large in the county, or that he could not be found, which is the essential fact. If he was at large in the county, which assertion is not traversed, then certainly he could have been found.
The cases upon the subject of repleader are not very many in number, and seem to have depended much on the discretion of the court in the particular case. A very general principle can however be deduced. It is not allowed where it will not better the case. Sometimes the object has been obtained by allowing a party to withdraw a plea. In the present case, the defendant's demurrer was overruled, when we think it should have been sustained. We consider, therefore, that judgment should be arrested and the parties ordered to replead. Costs are not allowed, because most commonly both parties are in fault. *Page 247 
The defendant, also, alternatively, moves for judgment nonobstante veredicto. This can only be done where the state of the pleadings is such as to show that a jury trial could be of no possible use, and that the judgment must, in any event, be for one side only. The same inconsistency or ambiguity in the pleadings which leads us to award a repleader, would necessarily lead to a denial of this motion.
Repleader awarded. *Page 248